Citation Nr: 1514792	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  07-12 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the right wrist.
 
2.  Entitlement to a rating in excess of 10 percent for residuals of a shell fragment wound of the right knee with synovitis.
 
3.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI), including headaches.
 
4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right hip.

5.  Entitlement to service connection for melanoma in situ, basal cell carcinoma and seborrheic keratosis.  




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Louis, Missouri, Regional Office (RO).  The knee issue comes from July 2006 and April 2009 rating actions, and the TBI, right wrist and right hip issues come from an April 2013 rating action.  The Board denied all the claims in an April 2014 decision.  The Veteran appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in November 2014, the Court remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

These claims are being remanded to the Agency of Original Jurisdiction (AOJ) and are addressed in the REMAND portion of the decision below.  


REMAND

Regarding the TBI, the JMR indicated the discussion by the last VA examiner regarding the symptoms and impact of the headaches associated with this injury was not adequate, or was confusing.  As such, clarification is needed to ascertain the severity of the service-connected TBI with headaches.  


Regarding the right knee, it was determined that there were inadequacies in the analysis of the impairment reported from flare-ups and instability.  Similarly, there was inadequate analysis of reported flare-ups of the hip disability.  Therefore, the Veteran should be afforded another examination so that the Board can adequately assess these conditions.  

Regarding the right wrist, the JMR indicated insufficient consideration was given to whether current disability could be related to an undocumented in-service wrist injury that could have occurred on the occasion the Veteran earned his Purple Heart.  

Finally, in a February 2014 rating decision, the RO denied the Veteran's claim of entitlement to service connection for melanoma in situ, basal cell carcinoma and seborrheic keratosis.  In April 2014, the Veteran submitted a notice of disagreement (NOD) with respect to this denial.  See 38 C.F.R. § 20.201 (2014).  To date, the RO has not issued the Veteran a statement of the case (SOC) with respect to that claim.  Under the circumstances, the Board is obliged to remand the issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

While on remand, any additional VA or private treatment records relevant to the Veteran's claims not currently associated with the claims file should be obtained.  See 38 U.S.C.A. § 5103A(d); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding, relevant VA and non-VA records, which should be sought and associated with the claims file.  Any negative response should be documented.

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his claimed disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then, schedule the Veteran for a VA examination for his service-connected TBI, to include headaches with the appropriate medical professional in order to assess the current nature and severity of his disability.  The Veteran's claims folder should be made available to the examiner for review in conjunction with the examination, and all necessary tests should be performed.  In assessing the disability, the examiner should explore the characteristics of any headaches that are prostrating, and address the impact of these or non-prostrating headaches on the Veteran's daily activity.  

4.  Schedule the Veteran for a VA orthopedic examination to evaluate the current nature, extent, and severity of his service-connected right knee and right hip disabilities.  The claims file must be made available to and reviewed by the examiner. 

All appropriate tests should be conducted, to include range of motion studies expressed in degrees and in relation to normal range of motion, and the report should include a description of any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion.  This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities such as sitting, standing, walking, pushing and pulling.

a)  Concerning the right hip, the examiner should address whether there is additional limitation of motion during a flare-up, the characteristics of which should be described.  Any additional limitation of motion should be expressed in degrees, to the extent possible.  

b) Concerning the right knee, the examiner should discuss the Veteran's report of suffering from right knee instability.  The examiner is also asked to address whether there is additional limitation of motion during a flare-up, with the characteristics of any flare-up described.  Any additional limitation of motion should be expressed in degrees, to the extent possible.  

5.  Schedule the Veteran for a VA examination concerning the nature and etiology of the right wrist disorder.  The examiner is asked to provide an opinion as to whether it is at least as likely as not that disability is the result of the Veteran's military service, and particularly any injury that could have occurred, but went unreported, when the Veteran's earth mover hit a land mine during service in 1968 and he sustained various other injuries which were documented, including a small laceration of the right lower arm.  It also may be noted a clinical evaluation of the Veteran performed in 1976 revealed no abnormalities of the upper extremities, and he expressed no complaints when examined for VA purposes in 1978.    

6.  Issue the Veteran an SOC as to his claim seeking entitlement to service connection for melanoma in situ, basal cell carcinoma and seborrheic keratosis, to include notification of the need to timely file a substantive appeal to perfect his appeal on that issue.

7.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




